788 N.W.2d 889 (2010)
In re Petition for REINSTATEMENT to the Practice of Law OF Thomas Robert WARD, Registration No. 236561.
No. A09-688.
Supreme Court of Minnesota.
October 4, 2010.

ORDER
On January 26, 2007, we indefinitely suspended petitioner Thomas Robert Ward *890 from the practice of law with no right to petition for reinstatement for one year after satisfaction of a judgment entered against him by a former client. In re Ward, 726 N.W.2d 497, 498 (Minn.2007). Petitioner applied for reinstatement in April 2009 and a hearing on the petition was heard by a panel of the Lawyers Professional Responsibility Board. By order filed on March 4, 2010, we adopted the panel's recommendation that petitioner Ward be reinstated to the practice of law upon proof that petitioner has successfully completed the professional responsibility portion of the state bar examination, and thereafter be placed on unsupervised probation for a period of two years. On September 14, 2010, petitioner provided proof to the court of his successful completion of the professional responsibility portion of the state bar examination.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that Thomas Robert Ward is reinstated to the practice of law and is placed on unsupervised probation for a period of two years from the date of filing of this order, subject to the following terms and conditions:
a. Petitioner shall cooperate fully with the Director's Office in its efforts to monitor compliance with probation, and shall promptly respond to the Director's correspondence by the due date. Petitioner shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Petitioner shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, petitioner shall provide authorization for release of information and documentation to verify compliance with the terms of his probation.
b. Petitioner shall abide by the Minnesota Rules of Professional Conduct.
BY THE COURT:
/s/Alan C. Page
Associate Justice